Ogden, J.
Information was filed in the District Court for Jefferson county, against the appellee, for fencing up and obstructing a certain common street in the town of Beaumont, known as Travis street. And on the trial of the case, the court, of its own motion, quashed the information, because it did not charge that the town of Beaumont was an incorporated town; from which order of the court the district attorney has appealed, and assigns as error the ruling of the court in that respect.
The information was filed under Article 2090, Paschal’s Digest, which provides: “ If any person shall erect any fence “ or building, or dig any ditch, or throw up any mound of “ earth in any street, or public road, or square, or do any other “ act not authorized by law, that shall obstruct the public use “ thereof, * * he shall be fined not less than three, or more “ than ten dollars for each day such unlawful obstruction shall “ remain.”
*479We are at a loss to discover wherein an act of incorporation has anything to do with this law, or the acts complained of. The offense denounced in the statute may be committed as well in the country or town as in an incorporated city, provided the same be done in a public or common street or road, which has been dedicated to public use, or established by law. The court erred in quashing the information, and the judgment is reversed, and the cause remanded for trial.
Reversed and remanded.